Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered June 5, 2001, which, inter alia, denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Inasmuch as there was evidence before the court sufficient to raise a triable issue as to whether appellants created or caused the alleged hazard, and to support the inference that the alleged hazard, situated upon a public sidewalk, posed a foreseeable risk to pedestrians such as the infant plaintiff, appellants’ motion for summary judgment was properly denied. ‘When one undertakes work in a public highway which, unless carefully done, will create conditions which are dangerous to members of the public using the highway, in the usual and ordinary manner, he is under a duty to use requisite care” (Boylhart v DiMarco & Reimann, 270 NY 217, 221). Concur—Mazzarelli, J.P., Sullivan, Wallach and Lerner, JJ.